Scates, J. dissenting: I differ with the Court, and place my dissent upon the construction of the forty third section of the Statute of Wills, (R. L. 625,) and the spirit of other sections of the same Act, and other Acts of the legislature, subjecting all real and personal property in this State to the payment of debts, except certain portions specially exempted from execution, and a certain portion in "cases of intestacy, given to the widow as an exclusive estate, not to be subject to the payment of debts. The fortieth section provides, that a provision for the wife made by will shall bar the dower, unless she renounce it within six months. The forty third section fixing the mode of descent of estates in this State provides, that estates real, “after all just debts and claims against such estates shall be paid,” shall descend, as therein provided, to the widow and heirs in certain proportions according to the fact, whether there be any children, or only next of kin. If there be no child, the widow takes one half the real estate forever, and the whole of the personal estate, as her exclusive estate, subject to her entire and absolute control and disposition. The section concludes with, “saving to the widow, in all cases, her dower of one third part of the real for life, and one third part of the personal estate forever.” The forty fourth section gives the widow certain property, and declares that it “shall in no case be subject to the payment of tile debts of the deceased.” These provisions, it seems to my mind, most clearly show, that the debts were first to be paid, before the widow’s dower in the general mass of the property can be set apart and estimated, and that it will be only of the remainder. It is expressly subject to the payment of debts in Missouri. 2 Missouri R. 35. The spirit of American legislation is to subject all property to debts, and so foster the commercial enterprize of the people, by facilities in exchanging all kinds of property, and making all available to meet their engagements. This policy is not new. I should hardly resort to the journals of the legislature showing their intention in relation to another clause thus subjecting dower to pay debts, for the purpose of ascertaining the sense of this to be the contrary; which was, as the bill stood with the section, (afterwards stricke nout,) a perfect provision to that effect. It shows more clearly to me, that the Council of Revision overlooked this section, which effected the same thing, than that the legislature did not intend so to provide. The section stricken out shows, that they did so intend, and the Council having overlooked this section, the legislature accomplished their policy, as contained in the section stricken out. The whole body of the common law as to what dower is, embodied in the Opinion with a commentary, throws no light upon what the legislature intended to do with it in this State. If the section, which was stricken out upon the objections of the Council, had remained in the bill, could this section now be read as restoring the dower, and removing the liability to pay debts? This forty third section was a harmonious part of the original bill, clearly declaring dower subject to debts. If it would have been entitled to that reading with the other section in it, how can that meaning be changed by striking out another section, and without altering the phraseology of this? It is very clear from the journals, that the Council of Revision did intend that such a provision should not be made; but it is equally clear, that the legislature intended to make it, by inserting the other section. It is true they struck it out on the objection of the Council; but it being the only section objected to on that account, it does not follow that they intended to change their policy, while they left in, another section, liable to the same interpretation in harmony with the one stricken out. Judgment reversed.